UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K/A (Amendment No. 1) CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported)July 29, 2010 (June 9, 2010) Commission Name of Registrants, State of Incorporation, I.R.S. Employer File Number Address and Telephone Number Identification No. 001-32462 PNM Resources, Inc. 85-0468296 (A New Mexico Corporation) Alvarado Square Albuquerque, New Mexico87158 (505) 241-2700 001-06986 Public Service Company of New Mexico 85-0019030 (A New Mexico Corporation) Alvarado Square Albuquerque, New Mexico87158 (505) 241-2700 (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b) oPre-commencement communications pursuant to Rule13e-4 (c)under the Exchange Act (17 CFR 240.13e-4(c) Explanatory Note.This Current Report on Form 8-K/A amends the Current Report on Form 8-K (the “Original Form 8-K”) filed by PNM Resources, Inc. (“PNMR”) and PNMR’s wholly owned subsidiary, Public Service Company of New Mexico (“PNM”), on June 9, 2010, in connection with the participation by PNM in the issuance and sale of an aggregate of $403,845,000 of pollution control revenue refunding bonds by the Maricopa County, Arizona Pollution Control Corporation andbytheCity of Farmington, New Mexico. As permitted by Securities and Exchange Commission requirements, the Original Form 8-K did not include as exhibits the two supplemental indentures that were entered into in connection with the pollution control revenue refunding bond transactions.The purpose of this Form 8-K/A is to file as exhibits the two supplemental indentures.No other matters are being reported and this Form 8-K/A does not otherwise make any changes to the Original Form 8-K.Copies of the Eighth and Ninth Supplemental Indentures, dated as of June 1, 2010, to Indenture dated as of March 11, 1998, between PNM and The Bank of New York Mellon Trust Company, N.A. (successor to JPMorgan Chase Bank), as Trustee, are filed herewith as Exhibits 10.1 and 10.2, respectively. Item 9.01Financial Statements and Exhibits (c) Exhibits. Exhibit NumberExhibit 10.1Eighth Supplemental Indenture, dated as of June 1, 2010 to Indenture dated as of March 11, 1998, between PNM and The Bank of New York Mellon Trust Company, N.A. (successor to JPMorgan Chase Bank), as Trustee. 10.2 Ninth Supplemental Indenture, dated as of June 1, 2010 to Indenture dated as of March 11, 1998, between PNM and The Bank of New York Mellon Trust Company, N.A. (successor to JPMorgan Chase Bank), as Trustee. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrants have duly caused this report to be signed on their behalf by the undersigned thereunto duly authorized. PNM RESOURCES, INC. PUBLIC SERVICE COMPANY OF NEW MEXICO (Registrants) Date: July 29, 2010 /s/ Thomas G. Sategna Thomas G. Sategna Vice President and Corporate Controller (Officer duly authorized to sign this report) 3
